DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT UNDER 37 C.F.R. § 1.111” filed on April 18, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1-5 and 7-9; and cancelled Claim 6.  Applicant previously cancelled Claim 10 via a Preliminary Amendment in February 2020.  Therefore, Claims 1-5 and 7-9 are currently pending and presented for examination.  Of the pending claims, Claims 1, 8 and 9 remain independent claims.

Examiner notes this is a “national stage” application (U.S. App. No. 16/640,275) filed in the U.S.A. on February 19, 2020 (hereinafter “371 Date”).  In addition, the present application and its parent applications were all filed after March 16, 2013, and therefore, this application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Examiner notes that U.S. Patent Application Publication No. 2020/0364752 of OKAMOTO et al. (hereinafter “Okamoto”) corresponds to this U.S. patent application no. 16/640,275.

Priority/Benefit Claim
This patent application (i.e., U.S. App. No. 16/640,275) is a U.S. national stage application of PCT application number PCT/JP2018/009927 having a priority filing date of 3/14/2018 (PCT filing date), which appears to claim foreign priority to Japanese Patent Application No. 2017-162610 having a Japanese filing date of August 25, 2017.  A certification document for Japanese Patent Application No. 2017-162610 was received electronically on February 19, 2020 (i.e., “371 Date”).

No claim(s) for domestic benefit exists in this application other than this case having National Stage entry from a PCT application.
Information Disclosure Statement
Examiner notes MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”. 

Examiner notes 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections to Claims 1-7 under 35 U.S.C. § 112(b) of the AIA ; therefore, the Examiner withdraws all previous § 112(b) rejections to Claims 1-7.  However, Applicant’s Amendment introduces new rejections to Claims 1-5 and 7-9 under 35 U.S.C. § 112(b); therefore, the Examiner asserts § 112(b) rejections to Claims 1-5 and 7-9, as provided below.
Applicant’s Amendment overcomes the rejection to Claim 6 under 35 U.S.C. § 101; therefore, the Examiner withdraws the § 101 rejection to Claim 6.  However, Applicant’s Amendment does not overcome rejections to Claims 1-5 and 7-9 under 35 U.S.C. § 101; therefore, the Examiner asserts/maintains § 101 rejections to Claims 1-5 and 7-9, as provided below.
Applicant’s Amendment overcomes all previous prior art rejections to Claims 1-9; therefore, the Examiner withdraws all previous prior art rejections to Claims 1-9.  However, Applicant’s Amendment introduces new prior art rejections to Claims 1-5 and 7-9 under 35 U.S.C. § 103; therefore, the Examiner asserts § 103 rejections to Claims 1-5 and 7-9, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Objections
Claims 1 and 8 are objected to because of the following informalities: grammatical error(s).  Claims 1 and 8 each recite “at least one processor configured to execute the instructions to;” (emphases added to semicolon by Examiner) followed by a list of steps/processes; however, Claims 1 and 8 each lack a proper punctuation (e.g., “colon”) between the phrase “to execute the instructions to” and list of steps/processes.  
In an effort to assist Applicant in overcoming the objection to Claims 1 and 8, it is suggested that Claims 1 and 8 be amended, for example, as follows: “at least one processor configured to execute the instructions to [[;]]:”. 
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “displaying…the sales management information on the person combined with the display device… among combinations that are specified as the candidate” means in the context of each independent claim.  For example, it is unclear whether “the sales management information…[is] combined with the display device” for display — it is unclear what this means; whether “the person [is] combined with the display device” — it is unclear what this would entail; or whether something else was intended.  As currently presented, “displaying…the sales management information on the person combined with the display device… among combinations that are specified as the candidate” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Therefore, Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  Appropriate correction(s) is required.

In addition, Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear as to what element/language recited in Applicant’s independent claims is actually “among combinations that are specified as the candidate” within the context of each independent claim.  For example, it is unclear whether “displaying…[is] among combinations”, whether “the touch sensor is provided among combinations”, whether something else was intended to be recited.  As currently presented, “displaying…the sales management information on the person combined with the display device on which the touch sensor is provided among combinations that are specified as the candidate” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Consequently, Claims 1 and 8-9 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.

Furthermore, Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because the phrase “the candidate” initially appears to reference an earlier limitation (i.e., “combination of a display device and a person…as a candidate”) with proper antecedent basis, but then proceeds to describe further descriptive details that are not recited as part of the earlier limitation (i.e., “combinations that are specified as the candidate”), thereby suggesting that the antecedent limitation (i.e., recited “the candidate”) is not the same as the limitation being referred to — it is unclear what the “combination of a display device and a person…as a candidate” means in context of multiple “combinations [being] specified as the candidate”.  Consequently, as currently presented, “…combinations that are specified as the candidate” in view of the candidate being initially defined as a single combination of display device and person is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Therefore, Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  Appropriate correction(s) is required.

Claims 2-5 and 7 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) of the AIA .  


Claim 2 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “The storefront device…comprising wherein the at least one processor…” (emphases added by Examiner) means in the context of recited storefront device.  As currently presented, “storefront device…comprising wherein the at least one processor” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Therefore, Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.

Claims 3-5 depend directly from Claim 2, but do not resolve the above issues and directly inherit the deficiencies of Claim 2; therefore, Claims 3-5 are rejected under 35 U.S.C. 112(b) of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-5 and 7-9 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-5 and 7-9 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-5 and 7-9 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite specifying a candidate combination of where to display “sales management information" to a person and determining when to display this information to the person as more particularly recited in the pending claims save for recited (non-abstract claim elements): a person (e.g., a human shopper);  a display device for displaying (e.g., LCD display);  a touch sensor provided on the display device (e.g., LCD display) to detect touch;  (only Claims 1 and 8 and corresponding dependent claims) at least one memory configured to store instructions; at least one processor configured to execute the instructions;  (only Claim 5) an image in which one or a plurality of people appear;  (only Claim 7) a motion sensor sensing motions of people; and (only Claim 8) a storefront device including the memory and the processor.  However, specifying a candidate combination of where to display sales management information to a person and determining when to display this information to the person, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a network of units and display devices).  Instead, any improvement is to the underlying abstract idea of specifying where to display sales management information to a subject person and determining when to display this information to the person.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a network of units and display devices), and amount to no more than combining the abstract idea with insignificant extra-solution activity of human activity including: a person moving within a threshold distance from the display device, the person acquiring merchandise in a storefront environment, and the person inputting information via a touch sensor (e.g., touch screen) of a display device.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Examiner notes that Claim 9 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claim is performed by any computer or processing device.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use, and having the abstract idea combined with insignificant extra-solution activity of a human person.  Examiner also notes that albeit limitations recited in the Claims 1-5 and 7-8 are performed by the generically recited “at least one processor configured to execute the instructions”, the claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a network of units and display devices), and no more than a combination of the abstract idea with insignificant extra-solution activity of human activity including: a person moving within a threshold distance from the display device, the person acquiring merchandise in a storefront environment, and the person inputting information via a touch sensor (e.g., touch screen) of a display device.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a person (e.g., a human shopper); a display device for displaying (e.g., LCD display);  a touch sensor provided on the display device (e.g., LCD display) to detect touch; (only Claims 1 and 8 and corresponding dependent claims) at least one memory configured to store instructions; at least one processor configured to execute the instructions; (only Claim 5) an image in which one or a plurality of people appear;  (only Claim 7) a motion sensor sensing motions of people; and (only Claim 8) a storefront device including the memory and the processor.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of specifying, determining and detecting — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination imposes a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of specifying, determining and detecting, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity of human activity including: a person moving within a threshold distance from the display device the person acquiring merchandise in a storefront environment, and the person inputting information via a touch sensor (e.g., touch screen) of a display device, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry (e.g., a network of units and display devices) — each of the steps of detecting encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}, and each of the steps of specifying, determining and detecting encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition).  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-9 are rejected under America Invents Act (AIA ) 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0165711 of Montemayor et al. (hereinafter “Montemayor”) in view of U.S. Patent Application Publication No. 2008/0077422 of Dooley et al. (hereinafter “Dooley”).

Regarding Claim 1, Montemayor discloses a storefront device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to (e.g., Montemayor at ¶¶ [0008] and [0021]):
specify, among a plurality of display devices, a combination of a display device and a person for which a distance between the display device and the person becomes equal to or less than a threshold value, as a candidate for the display device for displaying sales management information indicating merchandise acquired in a storefront by the person (e.g., specifying or selecting a display device in a store to display product information to a human shopper/person that is in close proximity to the display device such as when the shopper enters the range of detection  —  “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “engage mobile consumers in the proximity of the product display system 100. For example, when a consumer enters the range of detection” and “distance measuring sensors…detect the presence of consumers” —Montemayor at ¶¶ [0024] and [0026]; “a ‘smart’ product display system…learning consumer shoppers' behaviors…as well as interacting with shoppers…in real-time…. actively measuring inventory on the shelf” —Montemayor at ¶ [0005]; “continuously sense and make records of its surroundings, including the shoppers near or at the unit and products being removed from shelves of the unit” —Montemayor at ¶ [0043]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf.” —Montemayor at ¶ [0052]; “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044]; “tracking product stock removal by shoppers” —Montemayor at ¶ [0048]; and Montemayor at ¶¶ [0008], [0026], [0030], [0035], [0045]–[0046] and [0052]); and 
determine that a timing has arrived for displaying, on the display device, the sales management information on the person combined with the display device among combinations that are specified as the candidate (e.g., determining when to display the product information to the human shopper/person  —  “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “a ‘smart’ product display system capable of learning consumer shoppers' behaviors and preferences, as well as interacting with shoppers…in real-time” —Montemayor at ¶ [0005]; “material displayed…can be selected based on…time of day…and also on pre-programmed reaction to specific shoppers standing in front of the product display system” —Montemayor at ¶ [0029]; Figures 1A and 1B of Montemayor; as well as Montemayor at ¶¶ [0029]–[0030] and [0044]–[0046]; “continuously sense…shoppers near or at the unit and products being removed from shelves of the unit” —Montemayor at ¶ [0043]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; “detect several aspects of consumer shoppers in the vicinity of the product display system 100, such as…information of consumers engaging with the product display system 100” —Montemayor at ¶ [0028]; “displayed material may be…targeted to a certain age group or gender of shoppers, as detected by…sensors of as smart product display system” —Montemayor at ¶ [0029];“a ‘smart’ product display system…interacting with shoppers…in real-time —Montemayor at ¶ [0005]; “multimedia displayed…could be triggered based on detecting” —Montemayor at ¶ [0044]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; and Montemayor at ¶¶ [0008], [0030], [0035] and [0052]), but Montemayor fails to disclose wherein the timing has arrived when a touch sensor provided on the display device detects a touch.  However, Dooley teaches a display displace device located within a store such as on a shelf of a supermarket (e.g., Claim 4 of Dooley; “Shelf-display devices…can be configured to be placed on point of purchase shelving in super markets” —Dooley at ¶ [0005]; and Dooley at ¶ [0003]), determining presence of a person in a vicinity of a display device in a store (e.g., Abstract of Dooley) and a sensor that detects physical presence of a person as including a touch sensor detecting touch of a person to detect physical presence of the person such that time to display has arrived when the touch sensor detects the touch of the person (e.g., “video display device, attachable to shelving, that provides an automated…display with an improved motion sensing and activation feature” —Dooley at ¶ [0010]; “a capacitive or resistive touch-screen type display device that permits user selection by touching a portion(s) of the screen” —Dooley at ¶ [0044]; and “a button or a touch screen needs to be contacted to awaken the display device 100” —Dooley at ¶ [0069]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the timing has arrived when a touch sensor provided on the display device detects a touch, as taught by Dooley, into the method/system disclosed by Montemayor, which is directed toward using sensors to detect physical presence of a person such as, for example, for detecting which shelf in a store that a consumer is located at and physically touching (e.g., Montemayor at ¶¶ [0025] and [0032]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor in view of Dooley as applied to Claim 1 above and Montemayor teaching wherein the at least one processor is configured to execute the instructions to specify the person as being positioned within a prescribed range from one of the plurality of display devices (e.g., “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; and Montemayor at ¶¶ [0026] and [0045]–[0046]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor in view of Dooley as applied to Claim 2 above and Montemayor teaching wherein the at least one processor is configured to execute the instructions to specify the person as being closest to the display device among people positioned within the prescribed range (e.g., Montemayor at ¶¶ [0026] and [0045]–[0046]) based on the same obviousness rational and reasoning as applied above with respect to Claim 2 from which this claim depends.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor in view of Dooley as applied to Claim 2 above and Montemayor teaching wherein the at least one processor is configured to execute the instructions to specify the person as being closest to a merchandise shelf on which the display device is provided among people positioned within the prescribed range (e.g., Montemayor at ¶¶ [0026] and [0045]–[0046]) based on the same obviousness rational and reasoning as applied above with respect to Claim 2 from which this claim depends.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor in view of Dooley as applied to Claim 2 above and Montemayor teaching wherein the at least one processor is configured to execute the instructions to specify the person based on feature information of the person obtained from an image, captured by an image capture device, in which one or a plurality of people appear (e.g., Montemayor at ¶¶ [0026], [0028], [0045] and [0047]) based on the same obviousness rational and reasoning as applied above with respect to Claim 2 from which this claim depends.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montemayor in view of Dooley as applied to Claim 1 above and Montemayor teaching wherein the at least one processor is configured to execute the instructions to: 
detect a gesture requesting display on the display device based on information obtained from a motion sensor sensing motions of people, and specify, as the display device on which the sales management information is to be displayed, the display device on which display was requested by the gesture (e.g., “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; “tracking product stock removal by shoppers” —Montemayor at ¶ [0048]; and Montemayor at ¶¶ [0028], [0030], [0032] and [0052]); and 
when the gesture requesting display on the display device is detected based on information obtained from the motion sensor, determine that the timing has arrived for displaying the sales management information on the display device on which the display was requested by the gesture (e.g., “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044 “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; ]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “a ‘smart’ product display system capable of learning consumer shoppers' behaviors and preferences, as well as interacting with shoppers…in real-time” —Montemayor at ¶ [0005]; “material displayed…can be selected based on…time of day…and also on pre-programmed reaction to specific shoppers standing in front of the product display system” —Montemayor at ¶ [0029]; as well as Montemayor at ¶¶ [0029]–[0030] and [0044]–[0046]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Regarding Claim 8, Montemayor in view of Dooley teaches a system comprising a storefront device as recited in Claim 1, and therefore, Claim 8 is rejected on the same basis(es) as applied above with respect to the storefront device recited in Claim 1.

Regarding Claim 9, Montemayor in view of Dooley teaches a storefront management method comprising respective processes/steps as recited in Claim 1, and therefore, Claim 9 is rejected on the same basis(es) as applied above with respect to independent Claim 1.


Classification Information
Examiner notes CPC subclasses G08B 13/1481; G06K 9/00771 and G06K 9/00335
regarding Applicant’s disclosure in this case.

CPC Information for G08B 13/1481
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G08
SIGNALING
G08B
SIGNALING OR CALLING SYSTEMS; ORDER TELEGRAPHS; ALARM SYSTEMS
G08B13/00
Burglar, theft or intruder alarms
G08B13/02
• Mechanical actuation
G08B13/14
• • by lifting or attempted removal of hand-portable articles
G08B13/1481
• • • {with optical detection}


CPC Information for G06K 9/00771
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06K
GRAPHICAL DATA READING (image or video recognition or understanding G06V); PRESENTATION OF DATA; RECORD CARRIERS; HANDLING RECORD CARRIERS
G06K9/00
Methods or arrangements for recognizing patterns (methods or arrangements for graph-reading or for converting the pattern of mechanical parameters, e.g. force or presence, into electrical signals G06K11/00; image or video recognition or understanding G06V; speech recognition G10L15/00)
G06K9/00624*
• {Recognizing scenes, i.e. recognition of a whole field of perception; recognizing scene-specific objects (image retrieval G06F16/50; video retrieval G06F16/70; image analysis and image segmentation, e.g. pixel labelling G06T7/00; alarm systems G08B; traffic control G08G; pictorial communication H04N)}
G06K9/00771*
• • {Recognizing scenes under surveillance, e.g. with Markovian modelling of scene activity (G06K9/00785 takes precedence; recognition of movements or behavior G06K9/00335; motion analysis using general image processing G06T7/20; intruder alarms using image scanning and comparing systems G08B13/194; circuitry for movement detection and estimation for pictorial communication H04N5/144; closed circuit television systems H04N7/18)}



CPC Information for G06K 9/00335
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06K
GRAPHICAL DATA READING (image or video recognition or understanding G06V); PRESENTATION OF DATA; RECORD CARRIERS; HANDLING RECORD CARRIERS
G06K9/00
Methods or arrangements for recognizing patterns (methods or arrangements for graph-reading or for converting the pattern of mechanical parameters, e.g. force or presence, into electrical signals G06K11/00; image or video recognition or understanding G06V; speech recognition G10L15/00)
G06K9/00335*
• {Recognizing movements or behavior, e.g. recognition of gestures, dynamic facial expressions; Lip-reading (using movements or postures of body parts for inputting data to a computer G06F3/00; static facial expressions G06K9/00221; recognition of scene events G06K9/00624; analysis of movement G06T7/20; lip-reading assisted speech recognition G10L15/24)}




Response to Arguments
Applicant’s arguments in the Amendment filed on April 18, 2022, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication No. 2018/0165711 (“Montemayor”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 6-11)  Applicant asserts that the pending claims, as currently amended, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 12-14)  Applicant asserts that the independent claims, as currently amended, are not anticipated by Montemayor.

(Page 14)  Applicant asserts that Claims 2-5 and 7, which depend from independent Claim 1 and include respective limitations therein, are patentably distinguishable over Montemayor based on at least the same reasons provided with respect to independent Claim 1.
Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Please see updated/modified § 101 rejections above regarding pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of Applicant’s independent claims.

Regarding § 102, Examiner agrees.  However, please see citations to prior art references of Montemayor and to U.S. Patent Application Publication No. 2008/0077422 of Dooley et al. (“Dooley”) in the § 103 rejections above regarding amended portions of Applicant’s independent claims.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Therefore, Examiner asserts §103 rejections to Applicant’s pending claims, as provided above.

Please see above § 103 rejections with respect to independent Claim 1 for at least the same reasons provided with respect to Claim 1 that Claims 2-5 and 7, depending from independent Claim 1 and including the limitations therein, are not patentable based on dependency from independent Claim 1.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2016/0328767 of Bonner et al. (hereinafter “Bonner”) for “controlling shelf display units and for graphically presenting information on shelf display units…. and update a graphical output of the one or more display units…in response to identifying the one or more display units to update.” —Abstract of Bonner.
U.S. Patent Application Publication No. 2016/0247219 of Herb Sorensen (hereinafter “Sorensen”) for “merchandise displays 7 … located inside a shopping environment 1 in the physical merchant store, with terminals 4 … located in the physical merchant store adjacent to or in proximity to each merchandise display 7. The merchandise displays 7 may be arranged in varied locations throughout the store 1. The merchandise displays 7 may include shelves 6 and bazaar displays 5…or endcap displays, point of purchase displays, refrigerated shelving, service counters, etc.” —Sorensen at ¶ [0017].
U.S. Patent Application Publication No. 2016/0203499 of YAMASHITA et al. (hereinafter “YAMASHITA”) corresponding to U.S. Application No. 14/916705 for “A customer behavior analysis system (10) includes an image information acquisition unit (11) that acquires input image information on an image taken of a presentation area where a product is presented to a customer, an action detection unit (12) that detects whether the customer is holding the product and looking at an identification display of the product based on the input image information, and a customer behavior analysis information generation unit (13) that generates customer behavior analysis information containing a relationship between a result of the detection and a purchase result of the product by the customer. This enables to analyze the more detailed behavior of a customer” — Abstract of YAMASHITA.
U.S. Patent Application Publication No. 2015/0088641 of AOKI et al. (hereinafter “Aoki”) for Displaying Sales Promotion Information On A Display If Detector Has Detected That A Commercial Item Has Been Picked Up From A Display Shelf —Abstract of Aoki; and Figures 1, 10A, 10B and 15 of Aoki.
Japanese Publication No. JP 2013-238973, which published on Nov. 28, 2013 and lists “NEC CORP” as an Applicant.
Japanese Publication No. JP 2004-295240 dated October 2004 as “Document 1” in international search report (ISR).
Japanese Publication No. JP 2017-010453 dated January 2017 as “Document 2” in international search report (ISR).
U.S. Patent Application Publication No. 2021/0304256 of ISHIDA et al. (hereinafter “Ishida”) for “…example of FIG. 10, information of a time at which a customer looks at a product, a time period in which a customer looks at a product, a distance between a customer and a product (which may be the information collection devices 122 or the product display shelf 121), attributes of a customer, such as gender, age, and the like, whether or not a customer picks up a product, whether or not a customer returns a picked-up product to the product display shelf 121, and the like is collected for each product” —Ishida at ¶ [0150] and Figure 10 of Ishida.
U.S. Patent Application Publication No. 2021/0073554 as corresponding to a related NEC application.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682